UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 15-1657


JESETTE JACKLYN RAMAO RHODES,

                   Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                   Respondent.



                                     No. 15-2319


JESETTE JACKLYN RAMAO RHODES,

                   Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                   Respondent.



On Petitions for Review of Orders of the Board of Immigration Appeals.


Submitted: March 28, 2017                                    Decided: March 31, 2017


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.
No. 15-1657 petition dismissed; No. 15-2319 petition denied by unpublished per curiam
opinion.


Jeremy L. McKinney, MCKINNEY IMMIGRATION LAW, Greensboro, North Carolina,
for Petitioner. Benjamin C. Mizer, Principal Deputy Assistant Attorney General, Anthony
P. Nicastro, Acting Assistant Director, Andrew N. O’Malley, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

        In these consolidated petitions for review, Jesette Jacklyn Ramao Rhodes, a native

and citizen of the Philippines, seeks review of an order of the Board of Immigration

Appeals (Board) dismissing her appeal from the immigration judge’s denial of her

application for a good faith marriage waiver under 8 U.S.C. § 1186a(c)(4) (2012) (No. 15-

1657) and of the Board’s order denying her motion to reopen (No. 15-2319).

        Pursuant to 8 U.S.C. § 1252(a)(2)(B)(ii) (2012), we lack jurisdiction “to review . . .

any . . . decision . . . which is specified under this subchapter to be in the discretion of the

Attorney General or the Secretary of Homeland Security, other than the granting of

[asylum].” The phrase “under this subchapter” includes 8 U.S.C. § 1186a(c)(4), which

provides that, in adjudicating a good faith marriage waiver application, “[t]he

determination of what evidence is credible and the weight to be given that evidence shall

be within the sole discretion of the Secretary of Homeland Security.”                8 U.S.C.

§ 1186a(c)(4); see Contreras-Salinas v. Holder, 585 F.3d 710, 713 (2d Cir. 2009). Based

on our review of the record and the parties’ arguments on appeal, we conclude that we are

without jurisdiction to review the agency’s denial of Rhodes’ application for a

§ 1186a(c)(4) waiver. Rhodes fails to raise a constitutional claim or colorable question of

law that would fall within the exception set forth in 8 U.S.C. § 1252(a)(2)(D) (2012)

(stating that no provision limiting judicial review “shall be construed as precluding review

of constitutional claims or questions of law raised upon a petition for review filed with an

appropriate court of appeals”). We therefore dismiss the petition for review in No. 15-

1657.

                                               3
      In No. 15-2319, Rhodes challenges the Board’s denial of her motion to reopen. We

have reviewed the administrative record and the Board’s order and conclude that the Board

did not abuse its discretion in denying Rhodes’ motion. See 8 C.F.R. § 1003.2(a) (2016);

Caraballo-Tavera v. Holder, 683 F.3d 49, 52-53 (2d Cir. 2012); Markovski v. Gonzales,

486 F.3d 108, 110 (4th Cir. 2007). We therefore deny the petition for review in No. 15-

2319 for the reasons stated by the Board. In re Rhodes (B.I.A. Oct. 23, 2015).

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                        15-1657 PETITION DISMISSED
                                                           15-2319 PETITION DENIED




                                            4